& WwW Wb

sa Hn wN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

HONORABLE RONALD LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DANIEL W. MORRIS, as Personal Case No. 2:18-cv-01876-RSL
Representative of the Estate of WILLIAM
MORRIS,
ORDER ON STIPULATED MOTION
Plaintiffs, TO CONTINUE DEADLINE FOR
EXPERT DISCLOSURES
Vv.

AIR & LIQUID SYSTEMS CORPORATION, Note on Motion Calendar: September 5,
et al., 2019

 

Defendants.

THIS MATTER having come on before the undersigned judge of the above-entitled court;
the Court having reviewed the stipulation of counsel, and being fully apprised in the premises,

now, therefore,

///
/fl
HfT

1 -ORDER ON STIPULATED MOTION TO CONTINUE DEADLINE FOR RIZZQ MATTINGLY BOSWORTH PG

EXPERT DISCLOSURES 1300 SW Sixth Avenue
Suite 330

Portland. OR 97201
T: 503.229 1819 | F: 503.229.0630
ao SN BN A OB

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

IT IS HEREBY ORDERED that the Stipulated Motion to Continue Deadline for Expert

Disclosures is hereby GRANTED, and the September 5, 2019 deadline for disclosure of expert

testimony is continued until September 19, 2019.

DATED this 9™ day of September, 2019.

Men S Cabnke

HONORABLE ROBERT S. LASNIK
United States District Judge

Respectfully presented by:

RIZZO MATTINGLY BOSWORTH PC

s/Shaun Morgan _
Shaun Morgan, WSB #47203
Email: smorgan(@rizzopc.com
Rizzo Mattingly Bosworth PC
1300 SW Sixth Avenue, Suite 330
Portland, Oregon 97201
Telephone: 503-229-1819
Fax: 503-229-0630
Attorneys for Warren Pumps, LLC

2 -ORDER ON STIPULATED MOTION TO CONTINUE DEADLINE FOR
EXPERT DISCLOSURES

RIZZO MATTINGLY BOSWORTH PC

1300 SW Sixth Avenue
Suite 330
Portland. OR 97201
T: 503.229.1819 | F: 503.229.0630
